                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case No. 1:18-cr-82
v.                                              )
                                                )        Judge Travis R. McDonough
                                                )
RYSUAN D. WARE                                  )        Magistrate Judge Susan K. Lee
                                                )


                                            ORDER



        Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One and

Count Seven of the seven-count Indictment; (2) accept Defendant’s guilty plea as to Count One

and Count Seven; (3) adjudicate the Defendant guilty of Count One and Count Seven; (4) defer a

decision on whether to accept the plea agreement until sentencing; and (5) order that Defendant

remain in custody until sentencing in this matter (Doc. 83). Neither party filed a timely objection

to the report and recommendation. After reviewing the record, the Court agrees with Magistrate

Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation (Doc. 83) pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

     1. Defendant’s motion to withdraw his not-guilty plea as to Count One and Count Seven of

        the Indictment is GRANTED;

     2. Defendant’s plea of guilty to Count One and Count Seven is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of Count One and Count Seven;

     4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and
5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on May 31, 2019, at 2:00 p.m. [EASTERN] before the

   undersigned.

   SO ORDERED.

                                     /s/Travis R. McDonough
                                     TRAVIS R. MCDONOUGH
                                     UNITED STATES DISTRICT JUDGE




                                       2
